MEMORANDUM **
Terry-Lee Robinson appeals pro se the district court’s order which dismissed, sua sponte, his action to quash six third-party summons served by the Internal Revenue Service (“IRS”) upon Robinson’s banks and an escrow company during an investigation of Robinson’s income tax liabilities from 1999 through 2005. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject Robinson’s contention that the imposition of federal income taxes on him is unauthorized and unconstitutional. Section 1 of the Internal Revenue Code imposes a tax liability on the taxable income of every individual. See Grimes v. Commissioner, 806 F.2d 1451, 1453 (9th Cir.1986). 26 U.S.C. § 7602(a) explicitly gives the IRS the authority to issue a summons for the purpose of “determining the liability of any person for any internal revenue tax.” See United States v. Arthur Young & Co., 465 U.S. 805, 816, 104 S.Ct. 1495, 79 L.Ed.2d 826 (1984) (the purpose of summons statute is not to accuse but to inquire).
Robinson’s remaining contentions, including that he is not a citizen of the United States but of “the Hawaii-republic” and that the United States has no jurisdiction over him, are frivolous. See United States v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir.1993); United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.